RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-3315-20
                                                                    A-3318-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.G. and J.D.,

     Defendants-Appellants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.D.
and NY-Z.D., minors.
_________________________

                   Submitted March 16, 2022 – Decided March 30, 2022

                   Before Judges Accurso, Rose and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FG-03-0040-20.
            Joseph E. Krakora, Public Defender, attorney for
            appellant C.G. (Amy Vasquez, Designated Counsel, on
            the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant J.D. (Beth Anne Hahn, Designated Counsel,
            on the briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Donna Arons, Assistant Attorney
            General, of counsel; Wesley Hanna, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Noel C. Devlin, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      In this consolidated appeal, defendants C.G. (Charlene) and J.D. (Jamal)

appeal from a June 30, 2021 Family Part judgment terminating their parental

rights to their biological children: Ny-Z.D. (Niesha), born in November 2013;

and N.D. (Nelson), born in March 2019.1 Jamal argues the Division of Child

Protection and Permanency failed to establish all four prongs of the best interests

standard under N.J.S.A. 30:4C-15.1(a)(1)-(4). Charlene primarily focuses on




1
   We use initials and pseudonyms to preserve the confidentiality of these
proceedings. R. 1:38-3(d)(12).
                                                                             A-3315-20
                                        2
the requirements of the third and fourth prongs. The children's law guardian

joins the Division in urging us to affirm.

      In a cogent oral decision, the trial judge found the Division satisfied the

four-prong test by clear and convincing evidence and held that termination was

in the children's best interests. In re Guardianship of K.H.O., 161 N.J. 337, 347-

48 (1999). Based on our review of the record and applicable law, we are

satisfied the evidence in favor of the guardianship petition supports the

termination of defendants' parental rights. See N.J. Div. of Youth & Fam. Servs.

v. M.M., 189 N.J. 261, 279 (2007) (holding that a reviewing court should uphold

the factual findings regarding the termination of parental rights if they are

supported by substantial and credible evidence in the record as a whole).

Accordingly, we affirm.

                                        I.

      The guardianship trial spanned three days in June 2021. To support its

claim that defendants' parental rights should be terminated, the Division

presented the testimony of its adoption caseworker; Charlene's probation

officer; Niesha's counselor; defendants' supervised visitation therapist; and Dr.

Brian Eig, Psy.D., who performed psychological and parenting evaluations of

both defendants, and bonding evaluations of the children with defendants and


                                                                            A-3315-20
                                        3
their resource parents. The law guardian called its expert psychologist, Dr.

Maureen Santina, Ph.D., who performed a bonding evaluation between the

children and their resource parents. Jamal testified on his own behalf, stating

he intended to marry Charlene; he proposed reunification of the family.

Charlene did not testify or offer any evidence in her defense. Incarcerated at the

time of trial, Charlene refused to appear until the final trial day. The Division

also moved into evidence hundreds of documents, including the caseworkers'

reports, bonding evaluations, and rule-out letters.

      Defendants' history with the Division dates to their childhoods. Both were

victims of domestic violence; Charlene witnessed her father kill her mother then

himself. The Division first became involved with defendants as parents in

March 2017, following a referral that Charlene was using and selling drugs, and

living in a van with Niesha.2 Jamal was incarcerated at the time. Charlene's

sister, T.H., was granted custody of Niesha, with Charlene's consent.          The

Division closed its case.


2
  Charlene had a brief brush with the Division in 2010, after police arrested her
for smoking marijuana in the presence of her biological daughter, N .K., born in
November 2007. Charlene's sister, N.P., with whom N.K. was living, thereafter
was granted legal and residential custody of the child. N.K. is not a party to this
appeal. Jamal's two other biological children with another woman, J.D., Jr.,
born in September 2006, and J.D., born in August 2011, are in their mother's
custody and are not parties to this appeal.
                                                                             A-3315-20
                                        4
      Nelson never lived with his parents. The Division became reinvolved with

the family in March 2019, when the child was born suffering from withdrawal

symptoms. Charlene had gone into labor while police were arresting her for

shoplifting; she tested positive for cocaine and benzodiazepines on admission to

the hospital. Jamal, who had been paroled on his previous convictions, told the

Division he did not live with Charlene and was facing incarceration the

following month on other charges. Nelson's maternal aunt, T.E., was granted

custody of Nelson, but that placement was short-lived when Charlene and Jamal

failed to provide financial assistance and Charlene visited Nelson under the

influence. Nelson was placed in his current resource home.

      Two months later, in May 2019, Niesha was removed from T.H.'s care

after the Division received a referral that another child in her home was

neglected. Niesha told the Division both parents hit her with a belt, and her

father struck her mother in the face with a bottle. Charlene acknowledged Jamal

"might have hit [her,]" and Jamal has hit Niesha with a belt as punishment.

Jamal denied striking Charlene, but acknowledged he was incarcerated and

accused of domestic violence after Charlene was hospitalized for the incident.

      Niesha, then five-and-a-half years old, was placed in the same resource

home as her infant brother. The siblings have resided together in that home ever


                                                                          A-3315-20
                                       5
since. Niesha and Nelson both suffer from health problems requiring special

care and attention. Their resource parents have expressed their unequivocal

desire to adopt the children and remain open to fostering the children's

relationship with defendants.

      During the course of the litigation, the Division offered a multitude of

services to defendants, including psychological and substance abuse

evaluations, parenting skills classes, supervised parenting time, domestic

violence counseling, and assistance with transportation. But defendants were

largely noncompliant with the services provided. They regularly failed to appear

for drug screens and court hearings.       The only drug screening Charlene

completed yielded a positive result for Xanax and opiates. Charlene failed to

complete a substance abuse treatment program. She also declined to attend a

psychological evaluation, thereby preventing the Division from assessing

necessary services. Jamal was incarcerated during much of the litigation. He

completed one drug screening and tested positive for cocaine and suboxone.

Neither defendant obtained stable housing.

      Because Jamal failed to engage in mandated batterer's services, the

Division provided defendants separate visitation with the children. Charlene's

visitation was inconsistent.    Between May and September 2019, Charlene


                                                                          A-3315-20
                                       6
missed sixteen of twenty-four visits. The missed visits negatively impacted

Niesha, who screamed and cried, experienced bathroom accidents, and had

nightmares that she was kidnapped by relatives. Jamal failed to visit the children

during his scheduled sessions.      Although he often drove Charlene to her

visitation sessions, Jamal refused to participate in his sessions, contending "he

d[id] not want to split his time with [Charlene,]" and "his children should see

their parents together."

      All relatives identified by defendants were considered by the Division as

potential placements for the children, including: maternal aunt, M.G., whose

home did not have adequate space; maternal aunt, D.H., who had "reservations"

about assuming custody in view of her work schedule; and paternal aunt, N.H.,

who withdrew from consideration following surgery. The Division sent rule-

out letters advising all three relatives to contact the Division for reassessment

should their circumstances change. The rule-out letters provided notification of

their right to appeal the Division's decision. The three relatives neither appealed

nor contacted the Division for reassessment. Defendants identified no other

relatives as potential placements for Niesha and Nelson.3


3
  In April 2019, the Division also considered T.H. as a placement for Nelson,
but T.H. refused to submit to a urine screening and told the Division "this case


                                                                             A-3315-20
                                        7
      Based on the evidence adduced at the guardianship trial, the judge

considered each prong of the best interests test and gave careful attention to the

importance of permanency and stability for the children. The judge credited the

testimony of all witnesses called by the Division and the law guardian. Noting

Jamal testified about a desire to change his self-destructive behavior, the judge

nonetheless recognized Jamal's plan for the children lacked certainty and, as

such, "the children c[ould] not wait." Ultimately, the judge concluded the

Division demonstrated by clear and convincing evidence that termination of

defendants' parental rights was in the children's best interests. N.J.S.A. 30:4C-

15.1(a); K.H.O., 161 N.J. at 347-48. These appeals followed.

                                        II.

      Our review of a judgment terminating parental rights is limited. N.J. Div.

of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). We are bound to

accept the trial court's findings, as long as they are "supported by adequate,

substantial, and credible evidence." Ibid. (citing N.J. Div. of Youth & Fam.

Servs. v. E.P., 196 N.J. 88, 104 (2008)). Additionally, we accord a family court's

decision particular deference in view of its "special jurisdiction and expertise in




was bringing too much attention to her home." The following month, Niesha
was removed from T.H.'s home.
                                                                             A-3315-20
                                        8
family matters," and because the court is uniquely in a position to evaluate the

credibility of the witnesses. Cesare v. Cesare, 154 N.J. 394, 413 (1998). We

review the trial court's legal interpretations de novo. R.G., 217 N.J. at 552-53.

      Parents have a fundamental right to raise their children, and that right is

constitutionally protected. N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J.

596, 605 (2007). "[T]erminations should be granted sparingly and with great

caution because they irretrievably impair imperative constitutionally-protected

liberty interests and scores of centuries of societal family constructs." R.G., 217

N.J. at 553 (internal quotations omitted). But a parent's rights are not absolute.

Ibid. "Because of its parens patriae responsibility, the State may terminate

parental rights if the child is at risk of serious physical or emotional harm or

when necessary to protect the child's best interests." Id. at 553-54 (citing N.J.

Div. of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 599 (1986)). At times, a

parent's interest must yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 397 (2009).

      To effectuate these concerns, the Legislature created a test for determining

when a parent's rights must be terminated in a child's best interests, requiring

the Division to prove by clear and convincing evidence the following four

prongs:


                                                                             A-3315-20
                                        9
            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child; [4]

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement


4
  Effective July 2, 2021, the Legislature enacted L. 2021 c. 154, amending laws
pertaining to the standards for terminating parental rights and the placement of
children with relatives or kinship guardians. N.J.S.A. 30:4C-15.1(a)(2) was
amended to exclude from consideration the harm to children caused by removal
from their resource parents. Accordingly, the second sentence of prong two was
stricken from the revised statute. The amendments also encourage placement
with relatives or kinship guardians and eliminate the requirement from N.J.S.A.
3B:12A-6(d)(3) that "adoption of the child is neither feasible nor likely" for a
kinship legal guardian to be appointed.

       In a footnote of his merits brief, Jamal argues prong two, as revised,
should apply retroactively; Charlene notes the amendment without argument.
We discern no reason to apply the amendment retroactively. See James v. N.J.
Mfrs. Ins. Co., 216 N.J. 552, 563 (2014) (recognizing "[s]ettled rules of statutory
construction favor prospective rather than retroactive application of new
legislation"); see also In re Guardianship of B.L.A., 332 N.J. Super. 392, 400-
05 (Ch. Div. 2000) (considering retroactive application of statutes in the context
of child protective services litigation).



                                                                             A-3315-20
                                       10
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a)(1)-(4).]

      The four prongs are not independent of one another. Rather, they "are

interrelated and overlapping[,] . . . designed to identify and assess what may be

necessary to promote and protect the best interests of the child." N.J. Div. of

Youth & Fam. Servs. v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006). Parental

fitness is the crucial issue. K.H.O., 161 N.J. at 348. Determinations of parental

fitness are very fact sensitive and require specific evidence. Ibid. Ultimately,

"the purpose of termination is always to effectuate the best interests of the child,

not the punishment of the parent." Id. at 350.

      We first consider Jamal's contentions that the trial judge's findings were

insufficient to establish the first and second prongs of the best interests test.

Jamal argues he did not cause harm to the children, and his imprisonment,

inconsistent housing, on-call employment, and substance abuse, "alone," do not

support the judge's finding he caused harm to the children. He further contends

the Division's involvement "was almost entirely driven by Charlene's conduct,"




                                                                              A-3315-20
                                        11
yet the Division failed to work with him toward a plan of reunification. We are

not persuaded.

      Relevant here, "[w]hen the condition or behavior of a parent causes a risk

of harm, such as impermanence of the child's home and living conditions, and

the parent is unwilling or incapable of obtaining appropriate treatment for that

condition, the first subpart of the statute has been proven." N.J. Div. of Youth

& Fam. Servs. v. H.R., 431 N.J. Super. 212, 223 (App. Div. 2013); see also N.J.

Div. of Youth & Fam. Servs. v. L.M., 430 N.J. Super. 428, 444 (App. Div. 2013)

(holding that a parent's "continued drug use, lack of appropriate housing, and

failure to attend treatment, clearly posed a risk to the children" and satisfied

prong one of the best interests test).

      The second prong "relates to parental unfitness." K.H.O., 161 N.J. at 352.

"[T]he inquiry centers on whether the parent is able to remove the danger facing

the child." N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 451 (2012).

This prong is satisfied "by demonstrating that the parent has not cured the

problems that led to the removal of the child." H.R., 431 N.J. Super. at 224. "In

other words, the issue becomes whether the parent can cease causing the child

harm before any delay in permanent placement becomes a harm in and of itself."

N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J. Super. 418, 434 (App. Div.


                                                                           A-3315-20
                                         12
2001); see also N.J. Div. of Youth & Fam. Servs. v. P.P., 180 N.J. 494, 512

(2004) (holding that prong two was proven by clear and convincing evidence

where the parents repeatedly failed "to comply with [the Division's]

recommendations and court orders for services," and "were not in a position to

care for their children" at the time of trial).

      As is often the case, the trial judge's findings regarding the first prong,

informed and overlapped the second. See R.L., 388 N.J. Super. at 88. The

judge's prong one and prong two findings not only focused on Jamal's extended

incarceration, housing issues, irregular employment, and drug abuse – in the

aggregate – but also on Jamal's inability to eliminate the harm, despite the

Division's efforts to assist him. The judge found Jamal's reunification plan was

"insufficient," based on a desire to move "within sixty to ninety days." Citing

"[t]he various problematic personality traits identified by Dr. Eig," the judge

concluded Jamal's plan for the children was "not in their best interests." The

record supports the judge's findings.

      Moreover, our Supreme Court has recognized that although imprisonment

alone is insufficient to establish parental unfitness, "particularized evidence of

how a parent's incarceration affects each prong of the best-interests-of-the-child

standard" can support termination of parental rights of an incarcerated parent.


                                                                            A-3315-20
                                         13
R.G., 217 N.J. at 556. In R.G., the Court found "the Division failed to show by

clear and convincing evidence that [the defendant-father's] incarceration caused

harm to [the child]" because the father "parented [the child] prior to his

incarceration," and remained a part of the child's life and communicated with

the child while incarcerated. Id. at 559-60.

      Jamal's reliance on R.G. to support his arguments as to the first and second

prongs is misplaced. Unlike the defendant in R.G., Jamal never lived with

Nelson, and his parenting time with Niesha was limited.          The judge also

expressed concerns that Jamal planned to marry Charlene, notwithstanding

Niesha's expressions of anxiety relating to visits with her mother. As the trial

judge correctly noted, Jamal had not engaged in services, despite the Division's

efforts to assist him. Nor did he attend the bonding evaluation conducted by Dr.

Santina. And Jamal missed a drug screening the week prior to trial. Contrary

to Jamal's assertions, the trial judge's findings of harm and Jamal's inability to

eliminate that harm were not based upon his incarceration alone – or any single

factor.

      We next address defendants' arguments that the Division failed to satisfy

prongs three and four. Prong three requires the Division to establish it "made

reasonable efforts . . . to help the parent correct the circumstances which led to


                                                                            A-3315-20
                                       14
the child's placement outside the home" and considered alternatives to

termination of parental rights. N.J.S.A. 30:4C-15.1(a)(3).

       In view of the services offered to both defendants, we find insufficient

merit in their contentions that the Division failed to make reasonable efforts to

assist them to warrant discussion in this written opinion. R. 2:11-3(e)(1)(E).

We affirm for the reasons expressed by the trial judge, and simply note the

reasonableness of the Division's efforts is not measured by whether those efforts

were successful in bringing about reunification of parent and child.       In re

Guardianship of D.M.H., 161 N.J. 365, 393 (1999). Nor are we persuaded by

defendants' belated attempts to blame the pandemic for their non-compliance

with services.    Indeed, defendants were unable to comply with in-person

services when offered.

       We turn instead to defendants' contentions that the Division failed to

properly evaluate suggested relatives and failed to evaluate other – unspecified

– relatives. Defendants belatedly claim that had the Division located a suitable

relative, the children's best interests would have been better served by kinship

legal guardianship 5 than adoption by unrelated resource parents. Defendants'

contentions are unavailing.


5
    See N.J.S.A. 3B:12A-1 to -7.
                                                                           A-3315-20
                                      15
      The Division has a statutory obligation to "search for relatives or persons

with a kinship relationship with the child who may be willing and able to provide

the care and support required by the child." N.J.S.A. 30:4C-12.1(a); see also

N.J. Div. of Child Prot. and Permanency v. K.N., 435 N.J. Super. 16, 29 (App.

Div. 2014), aff'd as modified, 223 N.J. 530 (2015). We have nonetheless held

"the Division has [no] obligation to search the fifty states or even the twenty-

one counties to identify a parent's siblings, cousins, uncles and aunts." N.J. Div.

of Youth & Fam. Serves. v. K.L.W., 419 N.J. Super. 568, 582 (App. Div. 2011).

Nor can a parent "expect the Division to locate a relative with no information."

Ibid. The reasonableness of the Division's efforts to consider alternatives to

termination is fact sensitive. A.G., 344 N.J. Super. at 435.

      Here, citing our decision in K.L.W., the trial judge found "[v]arious family

members were assessed"; "some were assessed more than once"; and the

Division reasonably focused on relatives who were identified by defendants.

Those relatives were ruled out based on their lack of space or because they

withdrew from consideration. Accordingly, the judge concluded: "Maintaining

focus on identified individuals is more logical than casting a wide net, seeking

various relatives about whom there is little or no contact information."

Moreover, the adoption worker testified she discussed kinship legal


                                                                             A-3315-20
                                       16
guardianship with the resource parents, but they were committed to adoption. 6

See P.P., 180 N.J. at 512-13 (holding kinship legal guardianship should only be

considered when adoption is not possible).

      "[T]o satisfy the fourth prong, the State should offer testimony of a well

qualified expert who has had full opportunity to make a comprehensive,

objective, and informed evaluation of the child's relationship with both the

natural parents and the foster parents." M.M., 189 N.J. at 281 (internal quotation

marks omitted). An important consideration under this prong is the "child's need

for permanency." Ibid. "Ultimately, a child has a right to live in a stable,

nurturing environment and to have the psychological security that his [or her]

most deeply formed attachments will not be shattered." F.M., 211 N.J. at 453.

      Citing this court's opinion in A.G., the judge determined the children's

"[p]ermanency should not be delayed" while defendants attempted to comply

with services. 344 N.J. Super. at 438 ("Keeping [children] in limbo, hoping for

some long term unification plan, would be a misapplication of the law."). In

reaching his decision, the judge considered defendants' concerns, raised during



6
    We recognize the Legislature has since amended the kinship legal
guardianship statute by deleting the requirement that adoption need not be
feasible or likely. As previously stated, however, we are not convinced the
amendments should be applied retroactively.
                                                                            A-3315-20
                                       17
cross-examination of Dr. Eig, that the children would be raised by a same-sex

couple of another race. Acknowledging defense counsel's questioning on cross-

examination prompted Dr. Eig to consider "whether he was sufficiently sensitive

to racial considerations regarding adoption of black children by a white lesbian

couple," the judge nonetheless credited the expert's conclusions, finding they

were consistent with those of Dr. Santina.

      The uncontroverted expert evidence in this case provides overwhelming

support for the trial judge's determination that there is a strong bond between

the children and their resource parents and that the children would suffer serious

and enduring emotional or psychological harm if they were separated from their

resource parents. Niesha has expressed fear of being hurt or abandoned by

defendants and Nelson has never lived with them. Indeed, Nelson has lived with

his resource parents continuously since shortly after his birth, and Niesha has

lived in the same home since May 2019. According to Dr. Santina "the children

view the resource parents as their parental figures." In sum, this is a case in

which "termination of . . . parental rights [will] secure for [Niesha and Nelson]

a safe, loving home and the care of . . . stable adult[s] who [are] intent on

assuring the child[ren]'s psychological and physical well-being." N.J. Div. of

Youth & Fam. Servs. v. T.S., 417 N.J. Super. 228, 248 (App. Div. 2010).


                                                                            A-3315-20
                                       18
      To the extent we have not addressed a particular argument, it is because

either our disposition makes it unnecessary, or the argument was without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3315-20
                                      19